DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With regards to Claims 1, 7, and 13, the limitation ““determining … a degree of correlation between the plurality of the variables of the at least one unit to indicate 
The specification is silent with regards to reasons why an average degree of correlation affects/determines detectability of a failure mode. Please see Examiner response in the “Response to Arguments” section for further clarification of this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 2, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to Claims 1, 7, and 13, the limitation “determining … a degree of correlation between the plurality of the variables of the 10at least one unit to indicate 
It is unclear how an average degree of correlation between the plurality of the variables indicates detectability of the at least one identified failure mode.
For the purpose of a compact prosecution and in view of the definition in Risk Ranking, the examiner interpreted this limitation that an average of correlation degrees of variables would relate to/indicate/predict a failure mode.  

Claim Rejections - 35 USC §101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1, 2, 4, 7, 8, 10, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Specifically, representative Claim 1 recites:
A processor-implemented method (800) comprising: receiving (802), via one or more hardware processors, a plurality of operational data of a plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration, and noise; pre-processing (804), via one or more hardware processors, the received plurality of operational data of the plurality of variables to exclude one or more data points, wherein exclusion of the one or more data points is corresponding to an input to one or more sensors of the at least one unit during a shutdown and a restart of the at least one unit; calculating (806), via one or more hardware processors, a range limit of the plurality of variables over a predefined finite period based on the pre-processed plurality of operational data and one or more operating loads of the at least one unit of the process plant, wherein the calculated range limit is adjusted dynamically based on operating conditions of the at least one unit; identifying (808), via one or more hardware processors, at least one failure mode over a predefined finite period based on the dynamically adjusted range limit of each of the plurality of variables, wherein the range limit of each of the plurality of variables includes an upper limit and a lower limit; determining (810), via one or more hardware processors, a degree of deviation from the calculated range limit of each of the one or more plurality of variables of the at least one unit to indicate severity for the at least one identified failure mode over the predefined finite period; determining (812), via one or more hardware processors, a degree of correlation between the plurality of variables of the at least one unit to indicate detectability of the at least one identified failure mode over the predefined finite period, wherein the detectability of the at least one identified failure mode is an average of the degree of correlation between the plurality of variables; and estimating (814), via one or more hardware processors, operational risk of the at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one failure mode, wherein the operational risk associated with failure modes is calculated and updated from time to time automatically from the operational data of the plurality of variables of the at least one unit of the process plant.

Following the 2019 Revised Patent Subject Matter Eligibility Guidance and its October 2019 update, under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter.  The above claim is considered to be in a statutory category (process). 
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea).  In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions.  Specifically, it falls into the grouping of subject matter when recited as such in a claim limitation that covers mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion, mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations, and certain methods of organizing human activity such as “fundamental economic principles or practices” that include hedging, insurance, and mitigating risk.  
For example, the highlighted and underlined features are treated as belonging to mental process grouping while the rest of the highlighted limitations are treated as belonging to mathematical concepts grouping.  In addition, the amended limitation of “estimating … operational risk of the at least one identified failure mode based on the identified occurrence, determined severity and detectability of the identified at least one organizing human activity/mathematical relationship groupings.
With regards to mental process, according to the 2019 Guidance: “If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. See Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (‘‘[W]ith the exception of generic computer implemented steps, there is nothing in the claims themselves that foreclose them from being performed by a human, mentally or with pen and paper.’’); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d. 1314, 1324 (Fed. Cir. 2016)(holding that computer-implemented method for ‘‘anonymous loan shopping’’ was an abstract idea because it could be ‘‘performed by humans without a computer’’); Versata Dev. Grp. v. SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) (‘‘Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind.’’).”
Similar abstract idea is recited in Claims 7 and 13.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application. 
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception. 
The above claims comprise the following additional elements:
Claim 1
A processor-implemented method (preamble);
receiving (802) … a plurality 5of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration;
one or more hardware processors. 
Claim 7
at least one memory (102) storing a plurality of instructions;
at least one user interface (104);
a receiving module (108) configured to receive a plurality of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a temperature, a pressure, levels of vibration, and noise;
one or more hardware processors (106) communicatively coupled with at least one memory, configured to execute one or 5more modules. 
Claim 13
A non-transitory computer readable medium storing one or more 5instructions which when executed by a processor on a system, cause the processor to perform method (preamble);
receiving (802) … a plurality of operational data of plurality of variables of at least one unit of a process plant, wherein the plurality of variables includes a 10temperature, a pressure, levels of vibration, and noise;
one or more hardware processors. 
The additional elements in the preambles of Claims 1, 7, and 13 are not qualified for a meaningful limitation because they only generally link the use of the judicial exception to a computerized field of use.  
Steps of “receiving … a plurality 5of operational data of plurality of variables of at least one unit of a process plant” are generally recited and represent mere data gathering (obtaining process variables) that is necessary for use of the recited judicial exception and these steps are recited at a high level of generality.
 Additional elements “a one or more hardware processors” (Claims 1, 7, and 13) as well as a user interface, a memory (Claim 7), and a non-transitory computer readable medium (Claim 13) are also generally recited and are not qualified as particular machines. Merely adding generic computer components to perform the method is not sufficient to integrate a judicial exception into a practical application (Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, MPEP 2106.05(f)). In this invention, “the focus of the claims is not on such an improvement in computers as tools but on certain independently abstract ideas that use computers as tools” (Electric Power Group).  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement in the functioning of a computer and/or other technology or technological field and/or use a 
However, under the Step 2B analysis, the above claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As indicated above, the additional elements in the claim are recited at a high level of generality and are not qualified as particular machines.  Receiving a plurality of operational data, as well as one or more processors, memory, user interface, and computer-readable medium are features that well-understood and purely conventional or routine in the relevant art, as can be seen from the references of record, and they are recited at a high level of generality without adding “significantly more” features that would limit the application of the abstract idea.   According to MPEP 2106.05: “Courts have held computer‐implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).”
Similarly, the dependent Claims 2, 4, 8, and 10 do not recite additional elements to reflect the practical application of the abstract idea as well as these claims do not comprise additional elements that would qualify for significantly more.  The additional elements of the dependent claims just extend/narrow the abstract idea of the independent claims and/or add additional elements that are generically-recited and 
The claims, therefore, are not patent eligible.
Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive. 
35 USC § 112 (a) 
The Applicant argues (p.8): Applicant submits that the person skilled in the art can clearly understand the degree of correlation-affected detectability of a failure mode from paragraph [0038] and FIG. 6 of the present application, as published. The present application, paragraph [0038], teaches that "in one example, wherein three months operational data of flue gas exit temperature, 02 at economizer outlet, etc. are considered for correlation analysis which computes degree of correlation between variables. E.g. degree of correlation between flue gas exit temperature and 02 at economizer outlet is 0.76. Detectability of failure mode is average of degree of correlation of associated variables, Detectability of high excess air, poor pick up in R H zone and lower air to fuel ratio failure modes are 0.76, 0.73 and 0.60. Detectability ratings of high excess air, poor pick up in R H zone and lower air to fuel ratio failure modes on 1-10 scale are 4, 4 and 6 respectively. High value of detectability means low detectability rating as shown in FIG. 6."
35 USC § 112 (b) on pp. 9-10.

The Examiner respectfully disagrees that” the person skilled in the art can clearly understand the degree of correlation-affected detectability of a failure mode from paragraph [0038] and FIG. 6 of the present application” as well as “Detectability of failure mode is average of degree of correlation of associated variables”. 
Paragraph [0038] as fully-recited above does not explain why and/or how the degree of correlation-affects detectability of a failure mode less alone “the average of degree of correlation”. The reference to Fig. 6 does not help either as in the figure, a corresponding step 606 only re-states the claim language.
The rejections under 35 USC § 112 (a) and (b) are maintained.

35 USC § 101
The Applicant argues (p.10-12): Claims recite a technique for pre-processing the operational data of the plurality of variables, calculating a range limit of each of the plurality of variables over a predefined finite period, identifying at least one failure mode, determining a degree of correlation between the variables of the at least one unit to indicate detectability and estimating operational risk associated with the failure mode in a uniform manner to estimate an operational risk associated with one or more failures in at least one unit of a process plant thereby integrate the exception into practical application of enabling decision making with regards to either design changes or operation. 
the claimed elements … calculating a range limit of each of the plurality of variables with pre- processed data points over a predefined finite period, identifying at least one failure mode, determining a degree of correlation between the variables of the at least one unit to indicate detectability and estimating operational risk associated with the failure mode in a structured and uniform manner solves the specific technical problem in the art and improves the accuracy as only the pre-processed data points of the plurality of variables is used for estimating operational risk associated with failures in a process plant. Also, the present application sufficiently limit the use of claimed concepts to the practical application to prioritize addressing the operational risks and take corrective action against high operational risk failure modes. The claim as a whole integrates the method of estimating operational risk associated with failures in a process plant into a practical application.
The Examiner disagrees with the Applicant conclusion. According to MPEP and 2019 PEG, a practical application is not demonstrated by the improvement in the abstract idea as argued (“improves the accuracy”). No additional elements that demonstrate a practical application are recited. No particular machine is recited, and no improvement in technology exists.
The invention is directed to the abstract idea of determining operation risk determining/calculating operation risk associated with failures in a process plant (Specification [0002]).
The Examiner also notes that “Taking corrective action” is not recited in the claims. 


Examiner Note with regards to Prior Art of record

With regards to Claims 1, 7, and 13, the closest prior art, Bieda, Fujii, and Risk Ranking, either singularly or in combination, fail to anticipate or render obvious calculating, via one or more hardware processors, a range limit of the plurality of variables over a predefined finite period based on the pre-processed plurality of operational data and one or more operating loads of the at least one unit of the process plant, wherein the calculated range limit is adjusted dynamically based on operating conditions of the at least one unit and wherein the detectability of the at least one identified failure mode is an average of the degree of correlation between the plurality of variables, in combination with all other limitations in the claim as claimed and defined by applicant.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863